Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 18, line 1, “reduce the” should be -- reduce a --.
Claim 24, line 6, “(i)” should be deleted.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
18 recites the limitation "the laser plasma interaction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (2009/0246413).
	Murakami et al. (2009/0246413) discloses, in figs. 1-9D, a burst-mode chirped pulse amplifier which includes a chirped pulse amplifier (CPA) comprising a series of elements which is located on an optical axis (see figs. 1A-1C), and comprises a pulse stretcher, an optical amplifier and a pulse compressor (see figs. 1A-1C, [0033], [0034]); and a burst generator AOM operatively placed on the optical axis at a location between the pulse stretcher and the optical amplifier (see figs. 1A, 1C, 2, 4A-4E,[0033], [0034]).
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosseini et al. (2011/0182306).
	Hosseini et al. (2011/0182306) discloses, in figs. 1-17, a burst-mode chirped pulse amplifier (CPA), which includes a chirped pulse amplifier (CPA) comprising a series of elements which is located on an optical axis (see figs. 6, 7, 8, [0098]-[0099]), and comprises a pulse stretcher 1.2, an optical amplifier 1.3 and a pulse compressor 1.4 (see 
Claims 1-17 are allowable.
Claims 18-23 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose a burst-mode chirped pulse amplification method, which includes a series of amplified stretched-duration pulses directed through a pulse compressor to produce a series of amplified short-duration output pulses, wherein each amplified stretched duration output pulse of the series of amplified stretched-duration pulses is delayed from its immediately preceding amplified stretched-duration output pulse by a delay time that is sufficiently long such that the total optical fluence of the series of amplified stretched-duration pulses that can pass through and not damage the pulse compressor is greater than the minimum optical fluence of a single pulse that would damage the pulse compressor as recited in claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Brennan, III et al. (7,787,175) and Murakami et al. (2009/0246530) disclose a chirped pulse amplification system.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881